               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

BENITA J. BROWN, ET AL.,      )      CIVIL 17-00554 LEK-KSC
                              )
          Plaintiffs,         )
                              )
     vs.                      )
                              )
PORTER MCGUIRE KIAKONA &      )
CHOW, LLP, a Hawaii limited   )
liability partnership, as an )
individual entity; THE        )
ASSOCIATION OF APARTMENT      )
OWNERS OF TERRAZZA/           )
CORTEBELLA/LAS/BRIAS/         )
TIBURON, as an individual     )
entity and on behalf of all   )
others similarly situated;    )
DOE DEFENDANTS 1-100,         )
                              )
          Defendants.         )
_____________________________ )


             ORDER DENYING MOTION TO DISMISS COUNT V
             OF THE THIRD AMENDED COMPLAINT [DKT 61]

          On May 25, 2018, Defendant the Association of Apartment

Owners of Terrazza/Cortebella/Las Brisas/Tiburon (“Terrazza

AOAO”) filed its Motion to Dismiss Count V of the Third Amended

Complaint [Dkt 61] (“Motion”).    [Dkt. no. 68.]   Plaintiff

Benita J. Brown (“Brown”) filed her memorandum in opposition on

August 14, 2018, and the Terrazza AOAO filed its reply on

August 21, 2018.   [Dkt. nos. 94, 99.]   The Court finds this

matter suitable for disposition without a hearing pursuant to

Rule LR7.2(d) of the Local Rules of Practice of the United States

District Court for the District of Hawai`i (“Local Rules”).     The
Terrazza AOAO’s Motion is hereby denied for the reasons set forth

below.

                                BACKGROUND

               The operative pleading at this time is the May 18, 2018

Third Amended Class Action Complaint (“Third Amended Complaint”).

[Dkt. no. 61.]      In or around August 2004, Brown purchased

Apartment No. 176 in the condominium project known as Las Brisas,

Phase 15 in Ewa Beach (“Unit” and “Las Brisas”).      Las Brisas was

managed by the Terrazza AOAO.      Brown purchased the Unit for

approximately $270,000, and obtained a $262,000 loan – secured by

a mortgage on the Unit – to do so.       [Third Amended Complaint at

¶ 8.]       Between January 30, 2007 and February 8, 2007, the

Terrazza AOAO recorded a lien against the Unit for $1,487.64 in

unpaid assessments.      In order to collect its debt, the Terrazza

AOAO, through Defendant Porter McGuire Kiakona & Chow, LLP

(“PMKC”), initiated a nonjudicial foreclosure pursuant to the

former Haw. Rev. Stat. §§ 667-5 to 667-10 (“Chapter 667, Part I”)

and conducted a public sale on May 20, 2011.1      The Terrazza AOAO

submitted the winning bid for the Unit and executed a quitclaim

deed in favor of itself on June 9, 2011.      It therefore obtained

possession and control of the Unit, including all of the benefits



        1
       All citations to Chapter 667, Part I and Haw. Rev. Stat.
§§ 667-21 through 667-42 (“Chapter 667, Part II”) refer to the
versions in effect at the time of the foreclosure on Brown’s
Unit.

                                     2
from it, while Brown remains liable for the amounts secured by

the mortgage.    [Id.]   Brown brings this case as a putative class

action by a plaintiff class, which she represents, against PMKC

and a putative defendant class, which the Terrazza AOAO

represents.

          Brown argues the members of the defendant class engaged

in nonjudicial foreclosures under Chapter 667, Part I, even

though they did not hold mortgages with powers of sale.      She

alleges the defendant class did so in order to avoid the consumer

protection provisions in Part II.      [Id. at ¶¶ 18-19.]   Brown

asserts all of these foreclosures were wrongful and/or invalid.

[Id. at ¶ 23.]   Brown asserts the following claims: a claim

against all defendants (PMKC, the Terrazza AOAO, and the

defendant class) for a declaratory judgment that, during the

relevant period, homeowner associations without mortgages

containing a power of sale could not use Chapter 667, Part I

(“Count I”); a wrongful foreclosure claim against the Terrazza

AOAO and the defendant class, based on the improper use of Part I

(“Count II”); a Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. § 1692, et seq., claim against all defendants

(“Count III”); an unfair and deceptive acts and practices

(“UDAP”) claim under Haw. Rev. Stat. Chapter 480 against the

Terrazza AOAO and the defendant class (“Count IV”); and an

“Improper Foreclosure” claim against the Terrazza AOAO and the


                                   3
defendant class, based on the failure to obtain adequate prices

for the properties in foreclosure (“Count V”).      Insofar as this

Court has not ruled on the parties’ motions regarding class

certification,2 this Order will focus upon Brown’s claims against

PMKC and the Terrazza AOAO.

              In the instant Motion, the Terrazza AOAO seeks the

dismissal of Count V, with prejudice, on the ground that

“Improper Foreclosure” is not a cognizable claim under Hawai`i

law.

                               DISCUSSION

              This Court has concluded that wrongful foreclosure is a

cognizable claim under Hawai`i law.      Galima v. Ass’n of Apartment

Owners of Palm Court, CIVIL 16-00023 LEK-KSC, 2017 WL 1240181, at

*9 (D. Hawai`i Mar. 30, 2017) (discussing Federal Home Loan

Mortgage Corp. v. Kama, Civ. No. 14-00137 ACK-KSC, 2016 WL

922780, at *5-6 (D. Hawai`i Mar. 9, 2016); Kondaur Capital Corp.

v. Matsuyoshi, 136 Hawai`i 227, 361 P.3d 454 (2015); Hungate v.

Law Office of David B. Rosen, SCAP-XX-XXXXXXX, 2017 WL 747870, at

*10 (Hawai`i Feb. 27, 2017)).3      “A plaintiff may bring a wrongful

foreclosure claim where: (1) the foreclosure process failed to


       2
       The Terrazza AOAO’s Motion to Deny Class Certification,
filed on January 22, 2018, PMKC’s joinder in that motion, filed
on May 14, 2018, and Brown’s Motion for Class Certification,
filed on August 14, 2018, [dkt. nos. 33, 55, 89-92,] are
currently pending before this Court.
       3
           Hungate is now available at 139 Hawai`i 394, 391 P.3d 1.

                                    4
comply with Haw. Rev. Stat. Chapter 667; and (2) the foreclosing

entity did not have the right to foreclose.”    Id. (brackets,

internal quotation marks, and citations omitted).

             Brown’s wrongful foreclosure claim alleges:

                  45. AOAO Defendants were not authorized or
             entitled to conduct a nonjudicial foreclosure or
             power of sale under Part I. As such, the
             foreclosure notices sent by AOAO Defendants were
             procedurally defective, and the resulting sales
             that occurred were unlawful and constituted
             wrongful foreclosures.

                  46. As a result of the wrongful
             foreclosures, AOAO Defendants stole, converted,
             and/or wrongfully dispossessed plaintiff and
             plaintiff class members of their properties.

[Third Amended Complaint at pg. 17.]    Thus, the focus of Brown’s

wrongful foreclosure claim is the alleged failure to comply with

Chapter 667, Part I.    This Court previously ruled that the

elements of Brown’s wrongful foreclosure were sufficiently pled

against the Terrazza AOAO.    [Brown v. Porter McGuire Kiakona &

Chow, LLP, et al., CV 16-00448 LEK-KSC, Order Denying Defendant

Association of Apartment Owners of Terrazza/Cortebella/Las

Brisas/Tiburon’s Motion to Dismiss, etc., filed 8/30/17 (dkt.

no. 95) (“CV 16-448 8/30/17 Order”), at 26-27 (denying the AOAO

defendants’ motions to dismiss as to the wrongful foreclosure

claims).4]


     4
       The CV 16-448 8/30/17 Order is also available at 2017 WL
3763843. The order addressed the Class Action Complaint that
Brown and Plaintiffs Craig Connelly and Kristine Connelly (“the
                                                   (continued...)

                                   5
           In contrast, Brown’s “Improper Foreclosure” claim

alleges:

                67. AOAO Defendants were required to use all
           fair and reasonable means to obtain the best
           possible prices for the properties of Plaintiff
           and plaintiff class members but they failed to do
           so, rendering AOAO Defendants’ foreclosures
           wrongful.

                68. Plaintiff also seeks and requests a
           judgment declaring that AOAO Defendants’
           foreclosures were not regularly or fairly
           conducted and that AOAO Defendants did not pay
           adequate prices for the properties of Plaintiff
           and plaintiff class members.

                69. On information and belief, Plaintiff
           alleges that AOAO Defendants planned to obtain the
           properties of Plaintiff and plaintiff class
           members to rent or otherwise obtain an economic
           benefit that far exceeded the purchase price for
           the properties, and that AOAO Defendants succeeded
           in carrying out this plan.



     4
       (...continued)
Connellys”) filed on August 10, 2016. See 2017 WL 3763843, at *1
(citing CV 16-448, dkt. no. 1). Brown and the Connellys filed an
amended complaint on October 10, 2017 to address other parts of
the CV 16-448 8/30/17 Order. [CV 16-448, dkt. no. 98.] On
November 3, 2017, the magistrate judge severed Brown’s claims
from the Connellys’ claims, which remain in CV 16-448.
[CV 16-448, dkt. no. 106.]

     On November 22, 2017, Brown moved for leave to file a second
amended complaint that alleged additional class allegations and
conformed to the severance order. [Dkt. no. 6.] On December 11,
2017, the magistrate judge granted the motion, and Brown filed
her Second Amended Class Action Complaint. [Dkt. nos. 15, 16.]
On January 24, 2018, Brown moved for leave to file a third
amended complaint that added the “Improper Foreclosure” claim and
added further allegations in support of the UDAP claim. [Dkt.
no. 34.] The magistrate judge orally granted the motion at a
hearing on May 15, 2018, and filed an order on May 29, 2018.
[Minutes (dkt. nos. 59, 70).]

                                 6
                  70. AOAO Defendants did not conduct their
             nonjudicial foreclosures in a fair and reasonable
             manner as required by Hawai`i law, as alleged
             above.

[Third Amended Complaint at pgs. 22-23.]      Thus, the focus of

Brown’s “Improper Foreclosure” claim is the Terrazza AOAO’s

alleged breach of its common law duty “to conduct the nonjudicial

foreclosure sale[] in a fair and reasonable manner and [its] duty

to exercise reasonable diligence and good faith in attempting to

obtain the best price[].”    [Mem. in Opp. at 2.]   Brown argues

Hawai`i courts have recognized such a claim in Ulrich v. Security

Investment Co., 35 Haw. 158 (Haw. Terr. 1939), and Kondaur, 136

Hawai`i 227, 361 P.3d 454.    [Id. at 3-5.]

             In Kondaur, the Hawai`i Supreme Court stated:

                  To summarize, Ulrich requires mortgagees to
             exercise their right to non-judicial foreclosure
             under a power of sale in a manner that is fair,
             reasonably diligent, and in good faith, and to
             demonstrate that an adequate price was procured
             for the property. Ulrich, 35 Haw. at 168. In
             instances where the mortgagee assumes the role of
             a purchaser in a self-dealing transaction, the
             burden is on the mortgagee, or its quitclaim
             transferee or non-bona fide successor, to
             establish its compliance with these obligations.
             Id. Its failure to do so would render the
             foreclosure sale voidable and could therefore be
             set aside at the timely election of the mortgagor.
             See id.

136 Hawai`i at 240, 361 P.3d at 467 (emphasis added) (footnotes

omitted).5    Kondaur recognizes that a mortgagee can violate its


     5
         Ulrich addressed a chattel mortgage, and the Hawai`i
                                                     (continued...)

                                   7
common law duty “to seek the best price under the circumstances,”

see Hungate, 139 Hawai`i at 408, 391 P.3d at 15 (discussing

Kondaur), even when it had a right to conduct a nonjudicial

foreclosure pursuant to a power of sale – i.e., even when it has

complied with the requirements of Chapter 667, Part I.    Further,

Hungate states:

               In addition to the duty of a mortgagee to use
          fair and reasonable means to obtain the best price
          for the property, a mortgagee who purchases the
          foreclosed property has the burden to show that
          the sale was “regularly and fairly conducted” and
          that “an adequate price” was paid under the
          circumstances. Ulrich, 35 Haw. at 168; see also
          Kondaur, 136 Hawai`i at 241-42, 361 P.3d at
          468-69. . . .

Hungate, 139 Hawai`i at 409, 391 P.3d at 16.

          The Hawai`i Supreme Court did not use the words

“improper foreclosure claim” in Hungate, but it clearly

recognized that there is a claim for violation of the common law

duties described in Ulrich and Kondaur which is separate and

distinct from a claim alleging violations of Chapter 667, i.e. a

wrongful foreclosure claim.6   The supreme court stated, “under


     5
       (...continued)
Supreme Court in Kondaur held that the common law duty recognized
in Ulrich “extends to mortgagees conducting non-judicial
foreclosure sales of real property.” Hungate, 139 Hawai`i at
408, 391 P.3d at 15.
     6
       The supreme court stated: “When voiding the foreclosure is
not possible, the mortgagor is entitled to ‘restitution of their
proven out-of-pocket losses’ through a wrongful foreclosure
claim.” Hungate, 139 Hawai`i at 407, 391 P.3d at 14 (quoting
                                                   (continued...)

                                 8
Kondaur and Ulrich, in addition to the duties required under the

now-repealed HRS § 667 Part I, a mortgagee has a duty to use

‘fair and reasonable means in obtaining the best prices for the

property on sale.’”   Id. at 408, 391 P.3d at 15 (quoting Kondaur,

136 Hawai`i at 235, 361 P.3d at 462 (citing Ulrich, 35 Haw. at

168)); see also id. at 402, 391 P.3d at 9 (“In Part A, we hold

the circuit court erred in dismissing the majority of Hungate’s

claims against Deutsche Bank regarding the alleged HRS chapter

667 Part I violations. . . .   In Part B, we determine that

Deutsche Bank had a common law duty to Hungate to use reasonable

means to obtain the best price for Hungate’s property.”);7 id. at

408, 391 P.3d at 15 (“In addition to Hungate’s allegations that

Deutsche Bank and Rosen violated HRS § 667 Part I and the

mortgage contract, Hungate asserts that Deutsche Bank violated

common law duties established in . . . Ulrich v. Sec. Inv. Co.,

35 Haw. 158 (Haw. Terr. 1939). . . .   We agree.”).8   Thus,



     6
       (...continued)
Santiago v. Tanaka, 137 Hawai`i 137, 158, 366 P.3d 612, 633
(2016) (holding the nonjudicial foreclosure was wrongful and
awarding restitution to mortgagor)).
     7
       At the time of the foreclosure, Deutsche Bank National
Trust Company (“Deutsche Bank”) held Hungate’s promissory note,
which was secured by the mortgage on the property. Hungate, 139
Hawai`i at 399, 391 P.3d at 6.
     8
       Attorney David B. Rosen and his law office (referred to in
the opinion collectively as “Rosen”) were retained by Deutsche
Bank to foreclose upon Hungate’s property. Hungate, 139 Hawai`i
at 398-99, 391 P.3d at 5-6.

                                 9
whatever label the claim is given, Hawai`i law recognizes a claim

that a foreclosing mortgagee violated the common law duties

articulated in Ulrich and its progeny.

          This Court therefore rejects the Terrazza AOAO’s

argument that Brown’s “Improper Foreclosure” claim is not

recognized under Hawai`i law.   Moreover, this Court concludes the

Third Amended Complaint pleads sufficient factual allegations to

state a plausible claim for violation of the Terrazza AOAO’s

common duties under Ulrich and its progeny.9    See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (“To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its

face.’” (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007))).

                           CONCLUSION

          On the basis of the foregoing, the Terrazza AOAO’s

Motion to Dismiss Count V of the Third Amended Complaint [Dkt

61], filed May 25, 2018, is HEREBY DENIED.     The Terrazza AOAO is

ORDERED to file its answer to the Third Amended Class Action



     9
       This Court does not suggest that a plaintiff is required
to use any particular nomenclature in order to plead a claim
alleging that a condominium association violated its duties under
Ulrich and its progeny. All that is required is that the
plaintiff plead sufficient allegations to give the defendant
condominium association notice of the legal basis for his claim,
whether a violation of Chapter 667, a violation of the Ulrich
duties, or both.

                                10
Complaint by December 13, 2018.    The Terrazza AOAO is CAUTIONED

that, if it chooses to file a motion for reconsideration of this

Order, the motion for reconsideration will not affect the

deadline for the filing of its answer.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAII, November 29, 2018.



                               /s/ Leslie E. Kobayashi
                              Leslie E. Kobayashi
                              United States District Judge




BENITA J. BROWN, ET AL. VS. PORTER MCGUIRE KIAKONA AND CHOW, ET
AL; CIVIL 17-00554 LEK; ORDER DENYING MOTION TO DISMISS COUNT V
OF THE THIRD AMENDED COMPLAINT [DKT 61]




                                  11
